—In a proceeding pursuant to Family Court Act article 4, Anthony DiFede appeals from an order of the Family Court, Suffolk County (Fierro, J.), dated August 11, 1997, which denied his objections to an order of the same court (Rodriguez, H.E.), dated May 6, 1997, denying his motion to vacate a prior order of the same court (Rodriguez, H.E.), entered August 27, 1996, upon his default in appearing at a hearing.
Ordered that the order is affirmed, with costs.
The Family Court providently exercised its discretion in denying the appellant’s motion to vacate his default (see, Matter of Fierro v Fierro, 211 AD2d 676). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.